Citation Nr: 0120650	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  01-01 167 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for hypertensive 
cardiovascular disease with a pacemaker, currently evaluated 
as 30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
September 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 RO decision which denied an 
increase in a 30 percent rating for hypertensive 
cardiovascular disease with a pacemaker, and a March 2000 RO 
decision which denied TDIU benefits. 


REMAND

A hearing on appeal will be granted if the appellant or the 
appellant's representative expresses a desire to appear in 
person.  38 C.F.R. § 20.700(a).  

In a July 2001 letter to the Board, the veteran indicated 
that he was unable to travel to Washington, D.C., to present 
testimony at a hearing before a Member of the Board.  He 
indicated he, instead, wanted to appear at a hearing at a 
local VA office.  It is unclear whether he wants a hearing 
before a local VA hearing officer or a hearing before a 
Traveling Member of the Board (Travel Board Hearing).  In any 
event, it is noted that neither a RO nor a Travel Board 
hearing has been scheduled.  Because the Board may not 
proceed with an adjudication of the veteran's claims without 
affording him an opportunity to present testimony at the 
requested hearing, a remand is required to clarify this 
matter.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should request the veteran to 
clarify his July 2001 letter to the 
Board.  The veteran should be asked 
whether he wishes to proceed with a 
hearing before a Traveling Member of the 
Board or whether he wishes to have a 
hearing before a local VA hearing 
officer.

2.  The RO schedule a hearing pursuant to 
the veteran's specification.  A copy of 
the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

